Citation Nr: 1335045	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for infectious hepatitis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to an effective date earlier than November 13, 1996 for the award of service connection for PTSD.   


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, July 2010, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The May 2009 rating decision granted service connection for PTSD and assigned a 30 percent disability rating, effective May 4, 1999.  The July 2010 rating decision continued a noncompensable rating for infectious hepatitis and denied a TDIU.  The April 2011 rating decision granted an earlier effective date of November 13, 1996 for the grant of service connection for PTSD.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to increased ratings for PTSD and infectious hepatitis, entitlement to a TDIU, and entitlement to an effective date earlier than November 13, 1996 for the award of service connection for PTSD.  

An April 2011 rating decision granted an earlier effective date of November 13, 1996 for the award of service connection for PTSD.  Following this rating decision, in a May 2011 statement, the Veteran expressed disagreement with the assigned effective date of his PTSD.  He indicated that he should have an effective date of December 14, 1970 for his disability.  As the Veteran has filed a timely notice of disagreement with the April 2011 rating decision, the Board is required to remand this issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issues should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, the Veteran's representative asserted in an October 2013 statement that the Veteran had been having difficulty in obtaining his updated VA treatment records.  He noted that the Veteran had outstanding VA treatment records since August 2010 from the San Juan VA Medical Center (VAMC), as well as outstanding VA treatment records since November 2009 from Dr. B-D.  As these VA treatment records are pertinent and may be helpful to the Veteran's claims, they should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for PTSD and infectious hepatitis.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  In particular, all treatment records dated since August 2010 from the San Juan VAMC, including any VA treatment reports from Dr. N-B dated since November 2009, should be obtained.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Issue a statement of the case pertaining to the issue of entitlement to an effective date earlier than November 13, 1996 for the award of service connection for PTSD, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



